13‐158
     Reyes v. New York City Department of Education


 1                           UNITED STATES COURT OF APPEALS

 2                                 FOR THE SECOND CIRCUIT
 3
 4                                        August Term, 2013

 5   (Argued: November 6, 2013                                               Decided: July 25, 2014)

 6                                         Docket No. 13‐158
 7
 8                                   ‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐

 9    DOMINGA REYES, on behalf of and as Parent and Guardian of R.P., a student
10                             with a disability,

11                                         Plaintiff‐Appellant,

12                                                    ‐ v ‐

13                   NEW YORK CITY DEPARTMENT OF EDUCATION,

14                                        Defendant‐Appellee.*

15                                   ‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐

16   Before:        SACK, HALL, and LIVINGSTON, Circuit Judges.

17          Appeal from a judgment of the United States District Court for the

18   Southern District of New York (William H. Pauley III, Judge) upholding a New

19   York State Review Officerʹs final administrative decision overturning an


            *
             The Clerk of the Court is respectfully directed to amend the official
     caption to conform to the caption set forth above.
 1   Impartial Hearing Officerʹs award of tuition reimbursement under the

 2   Individuals with Disabilities Education Act, 20 U.S.C. § 1400 et seq.  Because we

 3   conclude that the proposed individualized education program and school

 4   placement failed to provide R.P. with the free appropriate public education

 5   guaranteed to him by the Act, we REVERSE and REMAND to the district court

 6   for further proceedings. 

7                                     ERIN McCORMACK‐HERBERT (Michael D.
8                                     Hampden, of counsel), Partnership for Childrenʹs
9                                     Rights, New York, NY, for Appellant.

10                                    KATHY H. CHANG (Michael A. Cardozo,
11                                    Corporation Counsel, and Larry A. Sonnenshein,
12                                    of counsel), Corporation Counsel of the City of
13                                    New York, New York, NY, for Appellee.

14   SACK, Circuit Judge:

15         The Individuals with Disabilities Education Act (ʺIDEAʺ) promises each

16   child with a disability a free appropriate public education (ʺFAPEʺ),1 20 U.S.C.

17   § 1400(d)(1)(A), which must be ʺreasonably calculated to enable the child to

18   receive educational benefits,ʺ Bd. of Educ. v. Rowley, 458 U.S. 176, 207 (1982).  To



           1
             Glossary of Acronyms:  As in M.H. v. New York City Department of
     Education, 685 F.3d 217 (2d Cir. 2012), ʺ[t]his opinion, dealing as it does with the
     IDEA and practices thereunder, is replete with acronyms.  In addition to their
     definition in the text, a separate glossary of acronyms is therefore set forth in the
     Appendix to this opinion.ʺ  Id. at 223 n.1. 

                                               2
 1   fulfill this promise, the IDEA allows parents who think that their local school

 2   district is not providing their child a FAPE to enroll the child in a private school

 3   program unilaterally and thereafter seek reimbursement for the private school

 4   tuition from the school district.  20 U.S.C. § 1412(a)(10)(C)(ii).  Deciding that the

 5   individualized education program (ʺIEPʺ) proposed by the New York City

 6   Department of Education (ʺDOEʺ) for the 2010‐2011 school year failed to provide

 7   her son a FAPE, Reyes enrolled him at the private Rebecca School in Manhattan

 8   and brought a due‐process complaint seeking tuition reimbursement.  An

 9   impartial hearing officer (ʺIHOʺ) granted her relief, but a state review officer

10   (ʺSROʺ) reversed that decision on appeal.  Reyes then filed a civil action in the

11   United States District Court for the Southern District of New York.  The district

12   court (William H. Pauley III, Judge) affirmed the SROʹs decision.  

13         Reyes appealed, arguing principally that the SRO relied on retrospective

14   testimony impermissible under R.E. v. New York City Department of Education, 694

15   F.3d 167, 186 (2d Cir. 2012), cert. denied, 133 S. Ct. 2802 (2013).  We reverse the

16   judgment and remand the cause to the district court for further proceedings. 

17                             STATUTORY BACKGROUND

18         The Individuals with Disabilities Education Act requires all states receiving

19   federal funds to provide ʺall children with disabilitiesʺ a ʺfree appropriate public


                                                3
 1   education,ʺ 20 U.S.C. § 1412(a)(1)(A), to ʺprepare them for further education,

 2   employment, and independent living,ʺ id. § 1400(d)(1)(A).  A FAPE consists of

 3   ʺspecial education and related services tailored to meet the unique needs of a

 4   particular child,ʺ Walczak v. Fla. Union Free Sch. Dist., 142 F.3d 119, 122 (2d Cir.

 5   1998) (internal quotation marks omitted), which are ʺreasonably calculated to

 6   enable the child to receive educational benefits,ʺ Rowley, 458 U.S. at 207, and

 7   provided in conformity with an individualized education program, or IEP, 20

 8   U.S.C. § 1401(9)(D).  The IEP, which the school district is required to prepare

 9   annually, must include the childʹs present levels of academic achievement and

10   functional performance, goals and objectives for the child, and the special

11   education and related services to be provided to the child so that he or she can

12   advance toward attaining those goals and objectives.  20 U.S.C. § 1414(d).  Under

13   New York law, local Committees on Special Education (ʺCSEsʺ) are responsible

14   for developing appropriate IEPs.  N.Y. Educ. Law § 4402(1)(b)(1).  

15         Any parent who thinks that the school district is failing to provide his or

16   her child a FAPE may unilaterally enroll the child in a private school and seek

17   tuition reimbursement from the school district.  20 U.S.C. § 1412(a)(10)(C)(ii). 

18   However, parents pursue this option at their financial risk:  Reimbursement will

19   be granted only if (1) the proposed IEP failed to provide the student with an


                                                4
 1   appropriate public education; (2) the parentʹs private placement was appropriate

 2   to the child’s needs; and (3) equitable considerations support the parentʹs claim. 

 3   Sch. Comm. of Burlington v. Depʹt of Educ., 471 U.S. 359, 370, 374 (1985); see also

 4   Florence Cnty. Sch. Dist. Four v. Carter, 510 U.S. 7, 15‐16 (1993) (reaffirming

5    Burlington); Forest Grove Sch. Dist. v. T.A., 557 U.S. 230, 247 (2009) (reaffirming

6    Carter and Burlington).  This analysis is also known as the Burlington/Carter test. 

7    R.E., 694 F.3d at 185.

8          To seek tuition reimbursement, a parent must file a ʺdue‐process

 9   complaint,ʺ which entitles him or her to an ʺimpartial due process hearingʺ before

10   an IHO.  20 U.S.C. § 1415(b)(6), (f); N.Y. Educ. Law § 4404(1).  Under New York

11   law, the school district bears the burden of proof, ʺincluding the burden of

12   persuasion and burden of production,ʺ to establish that its proposed IEP

13   provided the child a FAPE, while the parent bears the burdens of persuasion and

14   production regarding the appropriateness of the private placement.  N.Y. Educ.

15   Law § 4404(1)©.2  But to the extent that a court ʺmust determine whether the state


           2
             Under New York law, 

           [t]he board of education or trustees of the school district or the state
           agency responsible for providing education to students with
           disabilities shall have the burden of proof, including the burden of
           persuasion and burden of production, in any such impartial hearing,
           except that a parent or person in parental relation seeking tuition

                                                5
 1   administrative decisions were supported by a preponderance of the evidence,

 2   which party bore the burden of persuasion in the state review scheme is only

 3   relevant if the evidence was in equipoise.ʺ  M.H. v. N.Y.C. Depʹt of Educ., 685 F.3d

 4   217, 225 n.3 (2d Cir. 2012).  Either party may appeal the IHOʹs decision to an SRO,

 5   N.Y. Educ. Law § 4404(2), whose determination may in turn be appealed by

 6   bringing a civil action in either state or federal court, id. §  4404(3)(a); 20 U.S.C.

 7   § 1415(i)(2)(A). 

 8                   FACTUAL AND PROCEDURAL BACKGROUND

 9         Reyesʹs son, R.P., is a nineteen‐year‐old autistic student with deficits in

10   cognitive functioning; receptive, expressive, and pragmatic language abilities;

11   and fine and gross motor skills.  In addition to autism, he has been diagnosed

12   with sensory integration dysfunction, moderate mental retardation, and

13   attention‐deficit/hyperactivity disorder.  R.P.ʹs sensory needs are significant:  If

14   he does not receive various kinds of sensory input at regular intervals

15   throughout the day (a ʺsensory dietʺ), he is unable to maintain control over his




           reimbursement for a unilateral parental placement shall have the
           burden of persuasion and burden of production on the
           appropriateness of such placement.

     N.Y. Educ. Law § 4404(1)(c).

                                                 6
1    behavior and may speak in a very loud voice, press on his eyes, rock his body

2    back and forth, knock over objects, or pace.

3          R.P. was sixteen years old during the 2010‐2011 school year at issue and

 4   had been attending the Rebecca School in Manhattan, ʺa therapeutic private

 5   school for students with neurodevelopmental delays in relating and

6    communicating,ʺ since May 2007.  Compl. ¶ 48.  DOE paid for his placement at

7    the Rebecca School in the 2009‐2010 school year pursuant to a November 19,

8    2010, IHO decision.

 9         On May 17, 2010, a CSE meeting was convened to develop R.P.’s IEP for

10   the 2010‐2011 school year.  Reyes, a DOE psychologist named Rose Fochetta, a

11   DOE special education teacher, and a parent member3 attended.  R.P.ʹs then‐

12   teacher at the Rebecca School participated by telephone.  To determine R.P.’s

13   abilities and instructional needs, the CSE team considered a classroom

14   observation conducted on November 12, 2009; two psychological evaluations,

15   conducted on December 23, 2009, and January 26, 2010; and a May 2010 progress




           3
              New York law requires that the CSE include an ʺadditional parent,ʺ not
     employed by the school district, who resides in the area and whose child is either
     a student with a disability, a student formerly classified as disabled, or a disabled
     child who has recently graduated.  N.Y. Educ. Law § 4402(1)(b)(1)(a).

                                               7
 1   report regarding R.P.ʹs performance at the Rebecca School for the 2009‐2010

 2   school year.

 3         The IEP produced by the CSE team recommended that R.P. be placed in a

 4   special ʺ6:1:1ʺ class (six students, one special education teacher, and one

 5   classroom paraprofessional) with various related services, including occupational

 6   therapy, speech and language therapy, physical therapy, and counseling.  The

 7   IEP also recommended that R.P. be assigned a one‐on‐one (ʺ1:1ʺ) 

 8   paraprofessional for three months ʺto ease the transitionʺ from private to public

 9   school.

10         On or about June 15, 2010, DOE sent Reyes a Final Notice of

11   Recommendation offering R.P. a seat at P.S. 79.  Reyes visited P.S. 79 on June 25,

12   2010, with Rebecca School occupational therapy supervisor Mary Wiener.  On

13   that visit, Reyes and Wiener toured the school, observed two 6:1:1 classrooms,

14   spoke with classroom teachers and an occupational therapist, and visited the

15   therapy room and the cafeteria.   Both classes that Reyes and Wiener observed

16   employed the TEACCH4 methodology, with students seated at individual


           4
              TEACCH is the acronym for a method of teaching autistic children called
     ʺTreatment and Education of Autistic and Related Communication‐Handicapped
     Children.ʺ  See M.H., 685 F.3d at 259 (Appendix).  For a description of the
     technique, see, for example, Autism Web: A Parentʹs Guide to Autism Spectrum
     Disorders, available at http://www.autismweb.com/teacch.htm (last visited July

                                               8
 1   workstations and working independently.  Neither classroom teacher was

 2   familiar with the term ʺsensory diet,ʺ a personalized regimen of activities that

 3   provides the sensory input a child like R.P. requires to stay focused throughout

 4   the day.  Reyes and Wiener were also told that P.S. 79 did not have a ʺsensory

5    gym,ʺ a facility with specialized equipment that provides therapeutic sensory

6    inputs.  They observed tables, mats, and balls, but no swings or other equipment

7    designed to create a sense of movement (referred to as ʺvestibularʺ equipment). 

8    When Wiener asked about the absence of such equipment, she was told that the

 9   school had none.  As Wiener testified, she and Reyes were also told by a P.S. 79

10   occupational therapist that the school was ʺcurrently understaffed for

11   occupational therapists and that they were using contractors, but that not all of

12   the childrenʹs mandates were being met.ʺ  Hearing Tr. at 258, J.A. 567.  

13         Reyes ultimately rejected the proposed placement because she thought the

14   schoolʹs TEACCH methodology was not appropriate for R.P., the school did not

15   provide an adequate sensory diet or sensory equipment, the school did not

16   provide an adequate level of individual attention, and the school was unable to

17   meet R.P.ʹs related services mandate.  On June 14, 2010, Reyes enrolled R.P. in a

18   ten‐month program at the Rebecca School for the 2010‐2011 school year.


     22, 2014).

                                              9
 1          Reyes filed the due process complaint that initiated this action on March 4,

2    2011.  On April 29, 2011, the IHO issued an Order on Pendency requiring that

3    DOE pay R.P.ʹs tuition at the Rebecca School during the course of the litigation. 

 4   See 20 U.S.C. § 1415(j) (providing that ʺduring the pendency of . . . proceedings

 5   . . . the child shall remain in the then‐current educational placement of the childʺ). 




 6          An impartial hearing was held over four days between April 28, 2011, and

 7   July 21, 2011.  At the hearing, Fochetta and Anne Duquette, a teacher at P.S. 79,

 8   testified on DOEʹs behalf.  Fochetta opined that R.P. ʺrequire[d] a lot of support,ʺ

 9   but that DOEʹs proposed placement of a 6:1:1 class with a 1:1 transitional

10   paraprofessional–a service that could have been ʺcontinue[d] . . . if it was

11   warrantedʺ–ʺc[ould] promote progress.ʺ  Hearing Tr. at 76, J.A. 359; id. at 74, J.A.

12   357.  Duquette described how she implemented the TEACCH methodology in

13   her classroom and explained the tailored strategies that she would have

14   employed to meet R.P.ʹs particular needs.  Hearing Tr. at 115‐22, J.A. 398‐405; id.

15   at 126‐38, J.A. 409‐21.  

16          Reyes testified on her own behalf, as did five witnesses from the Rebecca

17   School.  Tina McCourt, the Schoolʹs Program Director, detailed R.P.ʹs significant

18   sensory needs and expressed her skepticism that R.P. could make progress in a


                                               10
 1   6:1:1 class or if instructed using the TEACCH methodology.  She also asserted

 2   that terminating the transitional paraprofessionalʹs services after only three

 3   months would confuse R.P. by ending a relationship upon which he had become

 4   dependent.  Wiener described and criticized the lack of sensory equipment

 5   available at P.S. 79, while R.P.ʹs occupational therapist, speech pathologist, and

 6   teacher at the Rebecca School further explained his needs and how the schoolʹs

 7   staff met them.

 8         The IHO concluded in a decision dated September 20, 2011, that DOE had

 9   denied R.P. a FAPE.  She found that the 6:1:1 class was inappropriate to meet

10   R.P.ʹs needs and that it was ʺinsufficientʺ to augment that ratio by providing 1:1

11   paraprofessional support for three months only.  IHO Decision, No. 132427, at 11

12   (Sept. 20, 2011), J.A. 198.  Noting that DOEʹs argument that the paraprofessionalʹs

13   services could have been extended beyond three months was merely

14   ʺspeculative,ʺ the IHO declined to determine whether a 6:1:1 class with 1:1

15   paraprofessional support for the entire school year would have been sufficient. 

16   Id.  The IHO further found ʺno proof that the resources available at [P.S. 79]

17   would meet [R.P.ʹs] significant sensory needsʺ or that the TEACCH methodology

18   ʺ[wa]s individualized to meet [R.P.ʹs] needs.ʺ  Id. at 12, J.A. 199.  The IHO

19   concluded that R.P.ʹs placement at the Rebecca School was appropriate and that


                                              11
 1   there was no equitable impediment to tuition reimbursement.  She therefore

 2   ordered DOE to pay R.P.ʹs Rebecca School tuition.

 3         On September 27, 2011, DOE appealed the IHO’s decision to the New York

 4   State Education Departmentʹs Office of State Review.  On November 22, 2011, the

 5   SRO overturned the IHOʹs decision, finding that DOE had offered R.P. a FAPE

 6   for the 2010‐2011 school year.  The SRO found that the record did not support the

7    IHOʹs determination that the 6:1:1 class was inadequate to address R.P.ʹs needs,

 8   and further determined that, even if the record established that R.P. required 1:1

 9   paraprofessional services, the IEP could have been modified to provide those

10   services.  In support of this conclusion, the SRO cited the testimony of Fochetta,

11   the DOE psychologist, that the CSE recommended three months of 1:1

12   paraprofessional support with the ʺunderstandingʺ that R.P.ʹs need for the

13   service would be reassessed and that the service would be extended as needed. 

14   SRO Decision, No. 11‐124, at 13 (Nov. 22, 2011), J.A. 180.  The SRO also concluded

15   that Reyesʹs ʺconcerns regarding [P.S. 79ʹs] ability to address [R.P.ʹs] sensory

16   needs, and the appropriateness of the TEACCH methodology utilized . . . [were]

17   not supported by the preponderance of the evidence contained in the hearing

18   record.ʺ  Id. at 18, J.A. 185.  The SRO did not reach the IHOʹs findings regarding




                                              12
 1   the appropriateness of R.P.ʹs placement at the Rebecca School or the balance of

 2   the equities.

 3          Reyes appealed from the SROʹs decision to the United States District Court

4    for the Southern District of New York.  The parties cross‐moved for summary

 5   judgment.  On December 11, 2012, following oral argument, the district court

 6   upheld the conclusions of the SRO.  Reyes v. N.Y.C. Depʹt of Educ., No. 12 Civ.

 7   2113 (WHP), 2012 WL 6136493, 2012 U.S. Dist. LEXIS 175329 (S.D.N.Y. Dec. 11,

8    2012).  The court concluded that although the SROʹs reliance on Fochettaʹs

 9   testimony that the IEP could be modified was impermissible, the remainder of

10   the evidence supported his determination that the IEP was substantively

11   adequate.  Id., 2012 WL 6136493 at *6, 2012 U.S. Dist. LEXIS 175329 at *16‐*17. 

12   The district court also upheld the SROʹs conclusions that P.S. 79 could meet R.P.ʹs

13   sensory needs and that the TEACCH methodology was appropriate for R.P., and

14   declared any burden shifting on the part of the SRO ʺinconsequential.ʺ  Id., 2012

15   WL 6136493 at *5, *7‐*8, 2012 U.S. Dist. LEXIS 175329 at *16, *19‐*23.  Because the

16   district court deferred to the SROʹs conclusion that R.P. had been offered a FAPE,

17   it did not consider the appropriateness of the Rebecca School placement or the

18   balance of the equities.  Id., 2012 WL 6136493 at *8, 2012 U.S. Dist. LEXIS 175329

19   at *23. 


                                              13
 1         Reyes appeals. 

 2                                       DISCUSSION

 3         I. Standard of Review

 4         A district courtʹs grant of summary judgment in an IDEA case is reviewed

 5   de novo.  A.C. ex rel. M.C. v. Bd. of Educ., 553 F.3d 165, 171 (2d Cir. 2009).  After

 6   conducting an independent review, this Court must base its decision on the

 7   preponderance of the evidence, giving ʺʹdue weightʹʺ to the state administrative

 8   decision because ʺthe judiciary generally ʹlack[s] the specialized knowledge and

 9   experience necessary to resolve persistent and difficult questions of educational

10   policy.ʹʺ Gagliardo v. Arlington Cent. Sch. Dist., 489 F.3d 105, 112‐113 (2d Cir. 2007)

11   (quoting Rowley, 458 U.S. at 206, 208).  

12         In deciding what weight is due to an IDEA administrative decision, the

13   analysis often ʺwill hinge on the kinds of considerations that normally determine

14   whether any particular judgment is persuasive.ʺ  M.H., 685 F.3d at 244.  Such

15   considerations include the quality and thoroughness of the reasoning, the type of

16   determination under review, and whether the decision is based on the

17   administrative bodyʹs familiarity with the evidence and the witnesses.  Id.  ʺWhen

18   an IHO and the SRO reach conflicting conclusions, we defer to . . . the SROʹs

19   decision.ʺ  R.E., 694 F.3d at 189 (internal quotation marks and brackets omitted). 


                                                 14
 1   But because the administrative decision‐makerʹs ʺfactual findings must be

 2   ʹreasoned and supported by the recordʹ to warrant deference,ʺ M.H., 685 F.3d at

 3   241 (quoting Gagliardo, 489 F.3d at 114), if a court concludes that an SROʹs

 4   decision is inadequately reasoned, ʺa better‐reasoned IHO opinion may be

 5   considered instead,ʺ R.E., 694 F.3d at 189.  

 6         II. Issues for Judicial Review

 7         Reyes argues on appeal that the district court erred in finding that any

 8   burden shifting by the SRO was ʺinconsequentialʺ and in deferring to the SROʹs

 9   findings that (1) the 6:1:1 class with three months of 1:1 paraprofessional support

10   was substantively adequate, (2) P.S. 79 was capable of addressing R.P.ʹs sensory

11   needs, and (3) the TEACCH methodology was appropriate for R.P.  

12         A.  Burden Shifting

13         In New York, ʺthe local school board bears the initial burden of

14   establishingʺ the IEPʹs validity.  Id. at 184; see N.Y. Educ. Law § 4404(1)©.  The

15   IDEA, by contrast, is silent on the burden of proof; the Supreme Court has

16   interpreted the statute to place the burden of challenging an IEP on the party

17   bringing the challenge.  Schaffer ex rel. Schaffer v. Weast, 546 U.S. 49, 57‐58 (2005). 

18   It remains an open question whether states may deviate from the IDEAʹs default




                                                15
 1   rule, as New York does, by placing the initial burden on the school board.  See id.

 2   at 61‐62 (declining to decide the issue).

 3         We need not answer that question here.  ʺBecause the [SRO] . . . concluded

 4   that the IEP[ was] proper, and the courts are bound to exhibit deference to that

 5   decision, the burden of demonstrating that the . . . [SRO] erred is properly

 6   understood to fall on the plaintiff[].ʺ  M.H., 685 F.3d at 225 n.3.  Moreover,

 7   because the standard here is preponderance of the evidence, ʺwhich party bore

 8   the burden of persuasion in the state review scheme is only relevant if the

 9   evidence was in equipoise.ʺ  Id.  As we explain below, we think that Reyes has

10   met her burden on appeal.5




           5
              The language of the SROʹs decision does suggest that he required Reyes
     to prove that the IEP was adequate, thereby shifting the burden in contravention
     of New York law.  In particular, the passage regarding P.S. 79ʹs ability to meet
     R.P.ʹs sensory needs and its use of the TEACCH methodology suggests that the
     SRO required Reyes to prove that R.P.ʹs IEP was inadequate:

           I find the parentʹs concerns regarding the assigned schoolʹs ability to
           address the studentʹs sensory needs, and the appropriateness of the
           TEACCH methodology utilized in the assigned 6:1+1 special class to
           address the studentʹs educational needs are not supported by the
           preponderance of the evidence contained in the hearing record.  

     SRO Decision at 18 (emphasis added), J.A. 185.  While we do not address whether
     New Yorkʹs assignment of the burden of proof is proper under Schaffer, the SROʹs
     failure to adhere to state law decreases our confidence in the thoroughness of his
     decision. 

                                                 16
 1         B.  Challenges to the IEPʹs Substantive Adequacy

 2         Reyesʹs contentions that the 6:1:1 class with three months of 1:1

 3   paraprofessional support was inadequate, that P.S. 79 was incapable of

 4   addressing R.P.ʹs sensory needs, and that the TEACCH methodology was

 5   inappropriate for R.P. all challenge the substantive adequacy of R.P.ʹs IEP.  For

 6   this reason, if Reyes prevails on any one of these arguments, DOE has failed to

 7   prove that its proposed IEP provided R.P. with a FAPE.  See R.E., 694 F.3d at 190.

 8         1.  The Class Ratio and the ʺTransitionalʺ Paraprofessional.  Reyes argues that

 9   the class ratio specified in the IEP, comprising both the 6:1:1 placement and the

10   dedicated paraprofessional for three months only, was inappropriate to meet

11   R.P.ʹs academic and behavioral needs.  As a threshold matter, we must decide

12   whether the SRO improperly relied on testimony asserting that R.P.ʹs IEP could

13   have been modified to include additional services.  Because we agree with the

14   district court that the SROʹs reliance on this evidence was improper, see Reyes,

15   2012 WL 6136493, at *6, 2012 U.S. Dist. LEXIS 175329, at *16‐*17, we consider

16   whether the IEP as written was sufficient to provide R.P. with a FAPE.  

17         We first conclude that the SROʹs reliance on testimony that the IEP could

18   be modified to extend the paraprofessionalʹs services was improper under R.E. v.

19   New York City Department of Education, 694 F.3d at 174.  R.E. prohibits using


                                              17
 1   retrospective testimony6 ʺto materially alter a deficient written IEP by

 2   establishing that the student would have received services beyond those listed in

 3   the IEP.ʺ  Id.  ʺThe purpose of discouraging reliance on . . . ʹretrospectiveʹ

 4   testimony . . . is to ensure that parents can make placement decisions for their

 5   children based solely on the information made available to them by the

 6   Department at the time of the placement decision.ʺ  B.R. v. N.Y.C. Depʹt of Educ.,

 7   910 F. Supp. 2d 670, 676‐77 (S.D.N.Y. 2012) (citing R.E., 694 F.3d at 186).  At the

 8   time when she had to decide where to place R.P., Reyes could not know whether

 9   DOE would offer R.P. the services of a paraprofessional for more than the three

10   months specified in the IEP.  We therefore think it contrary to the logic of R.E.,

11   and of the IDEA itself, to penalize her for relying upon the IEPʹs description of

12   services in making the placement decision.  

13         DOE argues that the testimony here was not retrospective because the IEP

14   reflected the ʺunderstandingʺ that R.P.ʹs needs would be reevaluated at the end of

15   three months and his IEP amended to extend the paraprofessionalʹs services if

16   they were still required.  Appellee Br. at 32‐34.  We think it inappropriate,



           6
               ʺRetrospective testimonyʺ is a term of art originated in this Circuit in
     2012 to refer to testimony about additional services that would have been provided
     had the parent accepted the school districtʹs proposed placement.  R.E., 694 F.3d
     at 185. 

                                               18
 1   however, to take into account the possibility of mid‐year amendments in

 2   determining whether an IEP as originally formulated was substantively

 3   adequate.  The IDEA provides for the amendment of any IEP in the middle of the

 4   school year with the parentʹs consent and according to a statutorily prescribed

 5   process.  20 U.S.C. § 1414(d)(3)‐(4).  New York law also provides a procedure for

 6   making such modifications.  N.Y. Comp. Codes R. & Regs. tit. 8 § 200.4(g).  An

 7   IEP that contemplates or implies the possibility of amendments is therefore not

 8   substantively different from an IEP that is silent on the issue.  If the school district

 9   were permitted to rely on the possibility of subsequent modifications to defend

10   the IEP as originally drafted, then it could defeat any challenge to any IEP by

11   hypothesizing about what amendments could have taken place over the course of

12   a year.

13         Such an approach would, we think, undermine a core purpose of the

14   IDEA: to ensure an orderly annual review of a childʹs needs and to provide for

15   them in a comprehensive plan.  The IDEA requires that each IEP include ʺa

16   statement of measurable annual goals, including academic and functional goals,

17   designed to . . . enable the child to . . . make progress.ʺ  20 U.S.C. §

18   1414(d)(1)(A)(i)(II)(aa) (emphasis added).  It also mandates that special education

19   and related services be provided to allow the child ʺto advance appropriately


                                                19
 1   toward attaining the annual goals.ʺ  Id. § 1414(d)(1)(A)(i)(IV)(aa); see also N.Y.

 2   Comp. Codes R. & Regs. tit. 8 § 200.4(d)(2)(iii) (requiring that the IEP include

 3   ʺ[m]easurable annual goalsʺ).  The IDEA further requires that each childʹs IEP be

 4   reviewed ʺperiodically, but not less frequently than annually,ʺ 20 U.S.C.

 5   § 1414(d)(4)(A)(i), and be ʺin effectʺ ʺ[a]t the beginning of each school year,ʺ id.

 6   § 1414 (d)(2)(A); see also N.Y. Comp. Codes R. & Regs. tit. 8 § 200.4(f) (requiring

 7   that IEPs be ʺreviewed and, if appropriate, revised, periodically but not less than

 8   annuallyʺ).  If we were to accept DOEʹs arguments relying on the possibility that

 9   there could be a later amendment to R.P.ʹs IEP, then we would effectively require

10   every parent to consider the likelihood of mid‐year amendments in evaluating

11   his or her childʹs IEP.  This approach would create significant uncertainty

12   regarding what special education and related services the child would actually

13   receive over the course of the academic year, undermining the tuition

14   reimbursement system and the IDEAʹs promise of a free appropriate public

15   education for every child with a disability.  R.E., 694 F.3d at 186 (ʺIn order for this

16   system to function properly, parents must have sufficient information about the

17   IEP to make an informed decision as to its adequacy prior to making a placement

18   decision.ʺ).  We therefore do not take into account the possibility of mid‐year

19   amendments when assessing the substantive adequacy of the IEP.  For this


                                               20
1    reason, we understand R.P.ʹs IEP to provide only for a 6:1:1 student‐faculty‐

2    paraprofessional ratio, with additional 1:1 paraprofessional support terminating

3    at the end of a three‐month transition period.  

4          In considering the substantive adequacy of R.P.ʹs IEP, we recognize that

 5   school districts are not required to ʺmaximize the potentialʺ of students with

 6   disabilities, but instead must offer only ʺa basic floor of opportunity.ʺ   Rowley,

 7   458 U.S. at 200 (internal quotation marks omitted).  School districts do this when

 8   they formulate an IEP that is ʺreasonably calculated to enable the child to receive

 9   educational benefits,ʺ id. at 207, that is, ʺlikely to produce progress, not

10   regression,ʺ Walczak, 142 F.3d at 130 (internal quotation marks omitted). 

11         The SRO, rejecting the IHOʹs determination, did not find support in the

12   record for Reyesʹs argument that R.P. ʺrequired 1:1 paraprofessional services

13   extended beyond three months in order to receive educational benefits from the

14   districtʹs recommended program.ʺ  SRO Decision at 13, J.A. 180.  The SRO based

15   his conclusion on McCourtʹs testimony that R.P. did not have a dedicated

16   paraprofessional at the Rebecca School.  However, McCourt also testified that

17   R.P. did not require a one‐on‐one paraprofessional in that placement because the

18   school met his needs with its 8:1:3 staffing ratio, which effectively provided one

19   professional for every two students.  The fact that R.P. did not need a dedicated


                                               21
 1   paraprofessional in a 2:1 environment does not necessarily indicate he would not

 2   need one in DOEʹs less staff‐intensive 3:1 environment.  Indeed, McCourt

 3   testified that the 6:1:1 placement ʺwould not be a good placement for [R.P.]ʺ

 4   because it offered only a 3:1 model, and R.P.ʹs 2009‐2010 teacher thought that the

 5   6:1:1 placement was ʺtoo largeʺ for him.  Hearing Tr. at 209, J.A. 492; id. at 88, J.A.

 6   371; CSE Meeting Minutes (May 20, 2010), J.A. 1014.  And although the SRO cited

 7   a Rebecca School progress report stating that R.P.ʹs ability to remain regulated for

 8   longer periods of time had improved, as had his communication skills and ability

 9   to ask for help to regulate himself, McCourtʹs testimony made clear that, in her

10   view, R.P. nonetheless required sensory breaks about every 20 minutes to be

11   ʺable to engage and attend and learn.ʺ  Hearing Tr. at 205, J.A. 488.

12         The SRO also pointed to the November 2009 classroom observation which

13   detailed R.P.ʹs ʺabilities to answer questions posed by personnel, ask a peer a

14   question, accept redirection and prompts related to activities, and to determine

15   which activities were on the classroom schedule for the day.ʺ  SRO Decision at 11,

16   J.A. 178.  Yet these interactions took place in a classroom containing at first five

17   students and three adults, and later seven students and five adults.  And over the

18   course of the thirty‐minute evaluation, Fochetta, the DOE psychologist who

19   conducted the observation, noted that R.P. was rocking back and forth on six


                                               22
1    separate occasions and had to be redirected toward class activities several times. 

2    Even Fochetta, on whose testimony the SRO principally relied, recognized that

3    R.P. required a 1:1 paraprofessional at least transitionally and conceded that

4    ʺthere [wa]s the potential for him needing it longerʺ than three months, which

 5   ʺwas a minimum.ʺ  Hearing Tr. at 73, J.A. 356; id. at 102, J.A. 385.  

 6         In light of this evidence, we defer to the IHOʹs well‐reasoned

7    determination that R.P. required the services of a 1:1 paraprofessional for longer

 8   than the transitional three‐month period afforded him by his IEP.  The class ratio

9    specified in R.P.ʹs IEP therefore constituted a denial of FAPE. 

10         2.  R.P.ʹs Sensory Needs and TEACCH Methodology.7  Reyes also argues that

11   P.S. 79 was unable to meet R.P.ʹs sensory needs and that the TEACCH

12   methodology employed in every 6:1:1 class at the school would not enable R.P to

13   receive educational benefits.  Because we find for Reyes on another ground, we

14   need not and do not address these issues.  However, we do note that, to the

15   extent that the SRO relied on retrospective testimony8 to dismiss Reyesʹs concerns


           7
             See note 3, supra, for definition.

           8
             Such testimony included Duquetteʹs representation that she would have
     tailored her implementation of the TEACCH methodology to R.P.ʹs individual
     needs, see Reyes, 2012 WL 6136493, at *8, 2012 U.S. Dist. LEXIS 175329, at *22, and
     McCourtʹs statement that R.P.ʹs ʺindependence in the [Rebecca S]chool ha[d]
     gotten much better,ʺ SRO Decision at 17, J.A. 184, in the school year following

                                                  23
1   about the TEACCH methodology, such reliance was inappropriate under R.E. v.

2   New York City Department of Education, 694 F.3d at 185‐87. 

3                                    CONCLUSION

4         Because we conclude that the Department of Education failed to offer R.P.

5   a free appropriate public education, we REVERSE the judgment of the district

6   court and REMAND the case to the district court to consider the appropriateness

7   of Reyesʹs private placement and the balance of the equities.  

8




    Reyesʹs rejection of the DOE placement.

                                              24
 1                                      APPENDIX

 2                             Glossary of Acronyms



 3   CSE      Local Committee on Special Education 

 4   DOE      New York City Department of Education

 5   FAPE     Free Appropriate Public Education

 6   IDEA     Individuals with Disabilities Education Act, 20 U.S.C. § 1400 et seq.

 7   IEP      Individualized Education Program 

 8   IHO      Impartial Hearing Officer

 9   R.P.     Son of plaintiff Reyes 

10   SRO      State Review Officer

11   TEACCH   Treatment and Education of Autistic and Related 
12            Communication‐Handicapped Children, a method for teaching
13            children with autism




                                           25